PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:     16/165,730
Filing Date: 		   10/19/2018
Appellant(s): 		   Khait et al.



__________________
Thomas C. Fiala
For Appellant





EXAMINER’S ANSWER


This is in response to the appeal brief filed 04/22/2021 appealing from the Office action mailed 11/23/2020.
(1)  	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) 	 Response to Argument
Regarding Claim 1:
A.  Claims 1-3, 5-8, 10, and 12-20 Are Not Rendered Obvious by Puri and Krasser: 
i)  Appellant argues that “Puri and Krasser, alone or in combination, do not teach or suggest causing a custom code component to be injected into the front-end component of the application” (See App. Br. Page 8-14).
		The Examiner respectfully disagrees with the Appellant.
		The Examiner respectfully submits that (as disclosed in fig. 2, ‘204 and par [0063], lines 7-13 of the applicant’s specification) the claimed custom code component is drawn to a component, within a web page displayed on a client computer’s web browser, configured to perform actions indicated by data included within a cookie. As disclosed in par [0015] of the Krasser reference, a cookie is injected within a user’s web browser (e.g., injected into the front-end component/within a web page displayed on a client computer’s web browser), via a browser plug-in (as disclosed in par [0028], lines 4-8 of Krasser), which is utilized for determining whether a cookie is stored/found in order to authenticate/verify the identity of the user of the web browser (as disclosed in par [0025], lines 13-19 of Krasser). In each of these instances, the examiner maintains that using a browser plugin to inject a cookie in a client device’s web browser to retrieve identification data from the injected cookie to determine that a user’s credentials, stored within the cookie, are associated with website content that the user’s browser is attempting to access, via a proxy (as disclosed in par [0015], [0018], & fig. 2 of Krasser), is obvious to one of ordinary skill in the art, in light of the applicant’s claimed “causing a custom code component to be injected into the front-end component of the application”, because the data injected by the client’s browser plug-in (as disclosed in par [0027], lines 5-7 and par [0028], lines 5-8 of Krasser) in order to use data from the data injected in the client’s browser (e.g., custom code component to be injected into the front-end component of the application) to retrieve client determining if the user’s identification stored within each cookie is associated with a particular web site in order to authenticate the user to access the requested content located with within the particular web site. 

ii)  Appellant argues that Krasser does not teach “the cookie including information to be displayed by the custom code component; actions to be performed by the custom code components; or instructions to be executed by the custom code component” (See App. Br. Page 14-15).
		The Examiner respectfully disagrees with the Appellant.
one or more of:
information to be displayed by the custom code component, actions to be performed by the custom code components; or instructions to be executed by the custom code component” requires the data contained within the client computer’s cookie to comprise one of the three stipulations. The examiner maintains that (according to par [0015] of Krasser), the user’s identity data being obtained and a placed within a cookie that is stored on the user’s web browser (e.g., the data comprising information to be displayed by the custom code component) by the proxy server (e.g., “the cookie including data provided by the proxy server”) is obvious in light of the limitation in question because the cookies that are injected into the user’s web browser by the proxy server (as disclosed in par [0015] of Krasser) are utilized in order for the user’s identification data, provided by the proxy, to be displayed/provided to websites from the user’s browser  by the identity cookie (e.g., “information to be displayed by the custom code component”) in order for the request from the user’s web browser, in which the injected user identification data (disclosed within the injected data within the user’s browser cookie, taught by Krasser) to be authenticated by each site the user’s browser is attempting to access.






(3) 	Conclusion
For the above reasons, it is believed that the rejection should be sustained.


Respectfully submitted,

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                                                                                                                                                                                                                                

Conferees:


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        




	
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.